DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.   The Applicant argues on pages 7 and 9 of the Remarks that prior art Herman’s plurality of lip sections extend outwardly from the back end (146) instead of the claimed sidewall of the piston head.  However, Henry illustrates that the plurality of lip sections (150) extend radially outwardly from a sidewall of the piston head (seen in Figs. 8F and 8G).
The Applicant also argues on page 7 of the Remarks that Herman fails to disclose an intermediate section separating the piston head from the piston base, with a gap between the piston base and the piston head from which piston head the plurality of lip sections radially extend.
As previously explained, Henry illustrates that the plurality of lip sections (150) extend radially outwardly from a sidewall of the piston head (seen in Figs. 8F and 8G).
Furthermore, Henry discloses an intermediate section (Fig. 8F: 141 internal face, separating the piston head from the piston base), with a gap (Fig. 8A: 155 voids) between the piston base and the piston head from which piston head the plurality of lip sections radially extend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman, et al. (“Herman”) (U.S. Pat. 8,950,627).
	Regarding claim 1, Herman discloses a reusable cartridge piston (110) for use with film bag cartridges, the piston comprising:
 a piston base (146),
an intermediate portion (141)
a piston head (144), an extension axis extending from the piston base through the intermediate portion and through the piston head; and
a plurality of lip sections (150) extending radially outwardly with respect to the extension axis from a sidewall of the piston head,
the piston base and the piston head being axially spaced apart from one another along the extension axis by the intermediate portion (141), with a gap (155) being present between the piston base and the plurality of lip sections, the plurality of lip sections being respectively spaced apart from one another by slits (154) disposed between two adjacent lip sections, with the slits extending in a radial direction with respect to the extension axis of the piston, and
the piston base, the intermediate portion, the piston head  and the plurality of lip sections being formed as one piece (abstract: “single piece”).
	Regarding claim 2, Herman discloses that the plurality of lip sections and the sidewall of the piston head define an annular groove there between.  (see annotated Fig. 7, below)

    PNG
    media_image1.png
    488
    505
    media_image1.png
    Greyscale

	Regarding claim 3, Herman discloses that wherein each of the lip sections is moveable (col. 6, lines 49-50: “independently undulating”) relative to the piston head and the piston base.
	Regarding claim 5, Herman discloses that diameter defined by the plurality of lip sections is larger than a diameter of the piston base.  (seen in Figs. 8A-8F)
	Regarding claim 6, Herman discloses that the piston head comprises a front face (144) which forms a flat plane and which faces away from the piston base.
Regarding claim 7, Herman discloses that the front face is spaced farther apart from the piston base than the lip sections in a direction in parallel to the extension axis.  (seen in Fig. 8D)
Regarding claim 8, Herman discloses that the slits separating the plurality of lip sections extend from an outside radially inwardly to the sidewall of the piston head.  (seen in Figs. 8A-8F)
Regarding claim 10, Herman discloses that the piston is formed from only one composition.  (col. 6, line 2: Nylon 66)
Regarding claim 16, Herman discloses a reusable cartridge comprising the reusable cartridge piston according to claim 1, a sleeve (104); and a film bag cartridge (50) filled with a material, with the at least one reusable cartridge piston being movable in the sleeve between a storage position and a discharge position along a discharging axis of the reusable cartridge, thereby discharging the material stored in the film bag cartridge from the cartridge, the discharging axis of the reusable cartridge and the extension axis of the piston being aligned in parallel to each other.
Regarding claim 17, Herman discloses a dispenser (Fig. 7, 102) comprising a push rod (112) configured to move the reusable cartridge piston to and fro along the extension axis, wherein the push rod capable of being coupled to the reusable cartridge piston (via screw 146 in Fig. 6).
Regarding claim 19, Herman illustrates in Fig. 8D that the front face (144) projects (upon the tapered annular surface 151 of the dome 148) less than 50%, and more than 5%, of the height of the piston beyond each of the lip sections, with the height being measured between the front face and an end face of the piston base remote from the front face.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey, et al. (“Frey”) (U.S. Pub. 2013/0105515).
Regarding claim 12, Frey discloses a sleeve (20, 22) for one or more reusable cartridge pistons (¶ [0034]: “If desired, removal of the piston can be accomplished by disengaging the elastic portion and manually pulling the piston out of the tube”), the sleeve comprising: two cylindrical passages (32, 33) extending between front and rear ends of the sleeve, with at least one projection (48) being respectively arranged at the front end of the sleeve.
Regarding claim 13, Frey discloses that the sleeve has two or more cylindrical passages (32, 33) are provided, with the two or more cylindrical passages being fixedly connected (¶ [0049]) to one another or being integrally formed with one another (¶ [0065: “mold injection”, ¶ [0102]).
Regarding claim 15, Frey discloses that the sleeve is an injection molded part.  (¶ [0049])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey as applied to claim 12 above, and further in view of Konuma, et al. (“Konuma”) (U.S. Pat. 5,593,066).
Regarding claim 14, Frey discloses that the front end of the sleeve is configured to be coupled to a head part (34) of a reusable cartridge (10).  Frey discloses that the cylindrical passages are filled with “liquid compositions” but is silent in regards to being filled with a film bag.  Konuma discloses a similar dispenser with passages filled with a film bag (31) that contains a similar “liquid composition” and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Konuma’s teaching of a film bag to contain certain “liquid compositions” that require damp proofing capability or gas cut-off capability.  (col. 2, lines 36-39)
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman as applied to claim 1 above, and further in view of Henniges, et al. (“Henniges”) (U.S. Pat. 7,677,418).
Regarding claim 11, Herman is silent in regards to the piston having at least one fall-out protector disposed in a sidewall of the piston base.  Henniges discloses a cartridge dispensing system with a piston (114) with a fall-out protector (186) disposed in a sidewall (through notch 194) of the piston’s base (178).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Henniges’ fall-out protector to use with Herman’s piston to ensure inadvertent reversal of the piston. (Henniges: col. 8, line 50)
Regarding claim 20, Herman, as modified by Henniges, discloses that the fall-out protector is formed by a notch (Henniges: 194) in the sidewall of the piston base.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman as applied to claim 17 above, and further in view of Frey, et al. (“Frey”) (U.S. Pub. 2013/0105515).
Regarding claim 18, Herman discloses a sleeve (104) including at least one cylindrical passage extending between front and rear ends of the sleeve (seen in Fig. 6) but is silent in regards to at least one projection being arranged at the front or rear ends of the sleeve.
Frey discloses a sleeve (20), the sleeve comprising: a cylindrical passage (32) extending between front and rear ends of the sleeve, with at least one projection (48) being respectively arranged at a sleeve end.   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Frey by including a projection at the filling end of the sleeve to restrict the reversal of the piston from the filling end to maintain a seal.  (¶ [0030])
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 requires the gap to be 0.8 to 1.2 mm wide in a direction of the extension of the cartridge piston.  Herman is silent in regards to any dimensions of the gap and it would not have been an obvious matter of design choice to choose the required gap size without improper hindsight analysis.
Claim 9 requires that an inner surface of at least one of the plurality of lip sections, which faces the sidewall of the piston head, comprises at least one recess.  Neither prior art Herman nor any other prior art of record that discloses a piston with a plurality of lip sections disclose a lip with an inner section comprising a recess and it would not have been obvious to modify Herman with the limitation barring improper hindsight analysis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        05/31/2022